BRYAN SCHRODER
United States Attorney

KELLY CAVANAUGH
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Kelly.Cavanaugh@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No.     3:19-cr-00032-RRB-MMS
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   FELON IN POSSESSION OF A
          vs.                           )   FIREARM AND AMMUNITION
                                        )     Vio. of 18 U.S.C. §§ 922(g)(1) and
  BLAINE BOYD DING,                     )   924(a)(2)
                                        )
                          Defendant.    )   COUNT 2:
                                        )   POSSESSION OF A CONTROLLED
                                        )   SUBSTANCE WITH INTENT TO
                                        )   DISTRIBUTE
                                        )     Vio. of 21 U.S.C. § 841(a)(1),
                                        )   (b)(1)(B)
                                        )
                                        )   COUNT 3:
                                        )   POSSESSION OF A FIREARM IN
                                        )   FURTHERANCE OF DRUG
                                        )   TRAFFICKING
                                        )    Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION 1
                                        )    Vio. of 18 U.S.C. § 924(d) and 28
                                        )   U.S.C. § 2461(c)



      Case 3:19-cr-00032-RRB-MMS Document 2 Filed 03/21/19 Page 1 of 5
                                                ) CRIMINAL FORFEITURE
                                                ) ALLEGATION 2
                                                ) Vio. of 21 U.S.C. § 853 and
                                                ) R. 32.2(a), Fed. R. Crim. P.
                                                )

                                     INDICTMENT

          The Grand Jury charges that:

                                           COUNT 1

          On or about November 3, 2018, within the District of Alaska, the defendant,

BLAINE BOYD DING, having been convicted of the following crimes punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate and foreign commerce, a firearm and ammunition, to wit:

          1.    one Bersa, model Thunder 380, .380 caliber,

          2.    one Bryco, model 38, .380 caliber, and

          3.    assorted .380 caliber ammunition.

                                          Convictions

 Conviction Date                Offense                     Court                  Case No.
                                                  In the Circuit Court of the
                         Unlawful Possession
September 14, 2011                                    State of Oregon for         11CR1472FE
                         of Methamphetamine
                                                       Douglas County
                                                  In the Circuit Court of the
                           Possession of
     January 8, 2007                                  State of Oregon for         05CR2533FE
                          Methamphetamine
                                                       Douglas County

          All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

//

//


                                           Page 2 of 5

         Case 3:19-cr-00032-RRB-MMS Document 2 Filed 03/21/19 Page 2 of 5
                                         COUNT 2

       On or about November 3, 2018, within the District of Alaska, BLAINE BOYD

DING, did knowingly and intentionally possess with intent to distribute controlled

substances, to wit: 100 grams or more of a mixture and substance containing a detectable

amount of heroin.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

                                         COUNT 3

       On or about November 3, 2018, within the District of Alaska, BLAINE BOYD

DING, did knowingly and intentionally possess firearms, in furtherance of a drug

trafficking crime, as described in Count 2 of this indictment, and did use and carry this

firearm during and in relation to said offense.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                      CRIMINAL FORFEITURE ALLEGATION 1

       The allegations contained in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §

924(d), and 28 U.S.C. § 2461(c).

       Upon conviction of an offense in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2), the defendant, BLAINE BOYD DING, shall forfeit to the United States

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearm or ammunition

involved in or used in knowing violation of the offense, including, but not limited to the

following:


                                         Page 3 of 5

      Case 3:19-cr-00032-RRB-MMS Document 2 Filed 03/21/19 Page 3 of 5
       1.     one Bersa, model Thunder 380, .380 caliber, serial number 322880;

       2.     one Bryco, model 38, .380 caliber, serial number 119641; and

       3.     assorted .380 caliber ammunition.

       All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                      CRIMINAL FORFEITURE ALLEGATION 2

       The allegations contained in Count 2 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 21 U.S.C. §

853.

       Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21

U.S.C. § 841, the defendant, BLAINE BOYD DING, shall forfeit to the United States of

America any property constituting, or derived from, any proceeds obtained, directly or

indirectly, as the result of such offenses and any property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of, the offense. The

property to be forfeited includes, but is not limited to, the following:

       1.     one Bersa, model Thunder 380, .380 caliber, serial number 322880;

       2.     one Bryco, model 38, .380 caliber, serial number 119641;

       3.     assorted .380 caliber ammunition; and

       4.     $1,262.00 in United States currency.

//

//

//
                                          Page 4 of 5

       Case 3:19-cr-00032-RRB-MMS Document 2 Filed 03/21/19 Page 4 of 5
      All pursuant to 21 U.S.C. § 853 and Rule 32.2(a), Federal Rules of Criminal

Procedure.

      A TRUE BILL.


                                       s/ Grand Jury Foreperson
                                       GRAND JURY FOREPERSON



s/ Kelly Cavanaugh
KELLY CAVANAUGH
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: 3/20/19




                                      Page 5 of 5

      Case 3:19-cr-00032-RRB-MMS Document 2 Filed 03/21/19 Page 5 of 5
